FILED
                                                                      OCTOBER 28, 2021
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 37693-1-III
                     Respondent,              )
                                              )
       v.                                     )         UNPUBLISHED OPINION
                                              )
APOLLO GENE WARNOCK,                          )
                                              )
                     Appellant.               )

       FEARING, J. — Apollo Warnock appeals his conviction for cyberstalking, after a

bench trial, on insufficiency of evidence, statutory construction, and constitutional

grounds. We affirm his one conviction.

                                          FACTS

       This prosecution arises from e-mails sent by Apollo Warnock, then a resident of

the Asotin County jail, to his sister, Mica Cato, on April 18, 2020. Warnock had

previously assaulted his sister. Recently, however, the two had maintained limited, but

civil, communications while Warnock sat in jail on burglary charges. Warnock lacked

funds for bail.

       On March 30, 2020, Apollo Warnock’s and Mica Cato’s mother died. On the

evening of April 18, 2020, Apollo Warnock sent his sister, Mica Cato, five e-mails,
No. 37693-1-III
State v. Warnock


through the Asotin County jail’s monitored e-mail system, about inheritance from the

mother. We quote the e-mails in their original spelling, punctuation, and grammar.

      At 7:13 p.m., Warnock sent the following transmission to Cato:

             Subject: fucked up brother

             dont get ahead of yourself you think you inherited that property and
      your wrong. thats my property, you try to take my moms legacy and i
      promise the results wont be good. you keep fucking running your mouth
      about my moms stuff and ill fucking murder you over my moms legacy. . .
      ha ha just kidding. . . not.

Clerk’s Papers (CP) at 3-4 (emphasis added) (alteration in original). At 7:40 p.m., Apollo

Warnock sent a second e-mail to Mica Cato:

             Subject: my house

              you think that was a wise move to remove me from the will while
      my mom was to weak to discuss it. well your wrong, i know what mom
      wanted and connie isnt an even split connie gets 10% because thats what
      mom told me, but you should consider something that i can be a best friend
      or a worst nightmare its up to you how you want to play it because i have
      no conscience at all when it comes tomy mom. you want to fucking make a
      friend bail me out you want to make an enemy say you inherited that
      property one more time. i will fucking take you, josh your kid, my dog right
      to the gates of heaven with mom

CP at 5-6 (emphasis added).

      Mica Cato responded to Apollo Warnock’s second e-mail:

             Subject: No contact from now on.

             I take threats to the safety of me and my family very seriously. Do
      not contact me again. We are definitely done now. I will not be replying to


                                            2
No. 37693-1-III
State v. Warnock


       any more emails, or answering any more calls. I will not live my life in
       fear of you anymore.

CP at 13-14.

       At 7:56 p.m., Apollo Warnock sent his sister a third e-mail, reading:

               Subject: boo

               i guess ill be seeing you when i get out

CP at 7-8. Two minutes later, Warnock e-mailed Mica Cato a fourth time:

               Subject: theft

               im going to kill you

CP at 9-10 (emphasis added). At 8:31 p.m., on April 18, 2020, Apollo Warnock sent a

fifth and final message to Mica Cato from the jail:

               Subject: mistakes

               my plan was to get bailed and go right to work to pay off everyone i
       owe and then pay my moms truck and property and be there for you and
       live right. now i guess ill be spending the rest of my life behind bars. so I
       just want to say this. . . i wish i never had you for a sister

CP at 11-12 (alteration in original).

       Mica Cato testified, during trial, that she believed Apollo Warnock capable of

executing his threat to kill her. Her belief and fear stemmed from Warnock’s previous

assault on her and his reputation as unpredictable. Because Warnock had friends that

lived near Cato, she feared, despite Warnock then residing in jail, that he would task one

of the friends with injuring her.

                                              3
No. 37693-1-III
State v. Warnock


       On April 19, 2020, Deputy Ashlee Bremer, Asotin County jail corrections officer,

reviewed the five e-mails Apollo Warnock transmitted to Mica Cato. Also on April 19,

Cato requested the jail for protection from her brother. Asotin County Sheriff Deputy Joe

Snyder spoke with Mica Cato over the phone. According to Deputy Snyder, Cato

expressed a belief and fear that Warnock would execute his threat. Cato informed Snyder

that Warnock had physically hurt her in the past and that they shared an “up and down”

relationship. CP at 1.

                                      PROCEDURE

       The State of Washington charged Apollo Warnock with one count each of

cyberstalking and harassment arising from threats to kill Mica Cato. The matter

proceeded to a bench trial.

       During trial, while reviewing printouts of the e-mails that Apollo Warnock sent

her, Mica Cato’s hands visibly shook. When asked by the prosecutor whether her hands

normally shook, Cato responded that they did not.

       The trial court acquitted Apollo Warnock of harassment based on a finding that a

reasonable person, with the background of Mica Cato, would discount the e-mail as

statements uttered in the heat of emotion and without intent to harm. The crime of

harassment requires proof of “reasonable fear” in the mind of the recipient of the threat.

RCW 9A.46.020(1)(b).

       Conversely, the trial court found Apollo Warnock guilty of cyberstalking. The

                                             4
No. 37693-1-III
State v. Warnock


court concluded that Warnock’s e-mail to his sister constituted electronic

communications made “with the intent to harass, intimidate, or torment” Mica Cato. CP

at 20. In so ruling, the court refused to apply the portion of the cyberstalking statute that

outlaws communications made with the intent to “embarrass.” RCW 9.61.260(1).

       For purposes of the charge of cyberstalking, the trial court employed an objective

standard from the standpoint of the speaker, not the listener. The accused commits the

crime if he should have reasonably expected that the recipient would suffer

embarrassment, harassment, intimidation, or torment. The court concluded that a

reasonable speaker would foresee that Warnock’s statements “would be interpreted as a

serious expression of intention to carry out the threat rather than a statement made in jest

or mere idle talk.” CP at 19-20. The court further found that Warnock intentionally

directed threats to kill, which threats placed Cato, albeit unreasonably because of her

background, in fear for her life.

                                    LAW AND ANALYSIS

       Apollo Warnock challenges his conviction for cyberstalking on four grounds.

First, insufficient evidence supports the conviction. Second, the trial court should have

employed a subjective standard when determining whether the speaker, himself, should

have expected that the recipient would deem the threat serious. Third, the cyberstalking

statute, RCW 9.61.260, breaches the overbreadth doctrine under the First Amendment to



                                              5
No. 37693-1-III
State v. Warnock


the United States Constitution. Fourth, the statute is void for vagueness under the First

and Fourteenth Amendments. We address the challenges in such order.

                                  Sufficiency of Evidence

       Apollo Warnock’s challenge to the sufficiency of evidence implicates the “true

threat” test applied when the State charges one with a crime for his or her speech.

Warnock argues that, given his incarceration at the time he sent Mica Cato the five e-

mails, his emotional volatility as a result of his mother’s death, and the trial court’s

finding that his sister lacked a reasonable fear of his supposed threat, the State failed to

prove that his statements constituted a “true threat” under Washington’s objective

standard. We disagree.

       RCW 9.61.260 governs cyberstalking. The statute declares in relevant part:

              (1) A person is guilty of cyberstalking if he or she, with intent to
       harass, intimidate, torment, or embarrass any other person, and under
       circumstances not constituting telephone harassment, makes an electronic
       communication to such other person or a third party:
              ....
              (c) Threatening to inflict injury on the person or property of the
       person called or any member of his or her family or household.

       When analyzing whether sufficient evidence supports a defendant’s conviction,

this court views the evidence in the light most favorable to the prosecution and

determines whether any rational fact finder could have found the elements of the crime

beyond a reasonable doubt. State v. Homan, 181 Wn.2d 102, 105, 330 P.3d 182 (2014).

Subject to the rules governing First Amendment analysis, we draw all reasonable

                                               6
No. 37693-1-III
State v. Warnock


inferences from the evidence in the State’s favor and interpret the evidence most strongly

against the defendant. State v. Locke, 175 Wn. App. 779, 788, 307 P.3d 771 (2013).

       The true threat doctrine arises from free speech jurisprudence. The First

Amendment, applicable to the states through the Fourteenth Amendment, prohibits the

government from abridging the freedom of speech. Virginia v. Black, 538 U.S. 343, 358,

123 S. Ct. 1536, 155 L. Ed. 2d 535 (2003); State v. Locke, 175 Wn. App. 779, 789

(2013). Nevertheless, the First Amendment does not extend to unprotected speech. State

v. Locke, 175 Wn. App. at 789. If the speaker issues a true threat, the speech falls outside

constitutional protection. State v. Kilburn, 151 Wn.2d 36, 43, 84 P.3d 1215 (2004). True

threats are unprotected speech due to “[t]he fear of harm aroused in the person threatened

and the disruption that may occur as a result of that fear.” State v. Kilburn, 151 Wn.2d at

46.

       Washington courts apply an objective test from the viewpoint of the speaker to

determine whether speech constitutes a true threat:

              A true threat is a statement made in a context or under such
       circumstances wherein a reasonable person would foresee that the statement
       would be interpreted . . . as a serious expression of intention to inflict
       bodily harm upon or to take the life of another person.

State v. Kilburn, 151 Wn.2d 43-44 (alteration in original) (internal quotation mark

omitted). On this basis, Washington courts hold, along with a majority of other courts,




                                             7
No. 37693-1-III
State v. Warnock


that the First Amendment does not require that the speaker intend to execute a threat for

his remarks to constitute a true threat. State v. Kilburn, 151 Wn.2d at 46.

       We review three Washington decisions, State v. Kilburn, 151 Wn.2d 36 (2004),

State v. Kohonen, 192 Wn. App. 567, 370 P.3d 16 (2016), and State v. Locke, 175 Wn.

App. 779 (2013), to assist in applying the true threat test. We extract from the decisions

important circumstances that render the remarks of the defendant either a true threat or

not a true threat. These decisions involve crimes other than cyberstalking, but the true

threat test applies to the many crimes that punish speech, and Apollo Warnock employs

the true threat test in his defense.

       In State v. Kilburn, 151 Wn.2d 36 (2004), the Washington Supreme Court

reversed Martin Kilburn’s conviction for felony harassment after determining that his

statement to a classmate, eighth-grader K.J., did not constitute a true threat. At the end of

a school day, several students, including Kilburn and K.J., chatted, giggled, and laughed

together. Kilburn and K.J. discussed books, including one Kilburn then held, which book

depicted military men and firearms on the cover. During the conversation, Kilburn

turned to K.J., half smiling, and told her that “‘I’m going to bring a gun to school

tomorrow and shoot everyone and start with you.’” State v. Kilburn, 151 Wn.2d at 39,

52. Kilburn then began giggling before saying to K.J., “‘maybe not you first.’” State v.

Kilburn, 151 Wn.2d at 39, 52. K.J. testified that Kilburn laughed and acted as if joking.

K.J. averred that she felt surprised, not scared, and that Kilburn occasionally joked

                                             8
No. 37693-1-III
State v. Warnock


around her and other students. He had always treated her politely. Although K.J. later

wondered whether Kilburn was actually serious, the Kilburn court held, “[t]hese facts all

suggest that a reasonable person in Kilburn’s position would foresee that his comments

would not be interpreted seriously.” State v. Kilburn, 151 Wn.2d at 53.

      In State v. Locke, 175 Wn. App. 779 (2013), Robert Locke e-mailed then

Washington Governor Christine Gregoire via her website. In two e-mails, Locke listed

his city as “‘Gregoiremustdie.’” State v. Locke, 175 Wn. App. 779, 785 (2013). In the

first e-mail, Locke wrote that he hoped Governor Gregoire would see one of her “‘family

members raped and murdered by a sexual predator.’” State v. Locke, 175 Wn. App. at

785. Locke also thanked Governor Gregoire for “‘putting this state in the toilet’” and

requested that she “‘pull the lever to send us down before’” leaving Olympia. State v.

Locke, 175 Wn. App. at 785.

      Two minutes later, Robert Locke sent Governor Christine Gregoire a second e-

mail, stating, “‘You fucking CUNT!! You should be burned at the stake like any

heretic.’” State v. Locke, 175 Wn. App. at 785. Finally, two minutes after sending the

second e-mail, Locke accessed a separate section on Governor Gregoire’s website,

entitled “‘Invite Governor Gregoire to an Event,’” and created an event request. State v.

Locke, 175 Wn. App. at 786. In the request, Locke identified his organization as

“‘Gregoire Must DIe [sic],’” requested that the event be held at the Governor’s Mansion,

and stated the event’s subject would be “‘Gregoire’s public execution.’” State v. Locke,

                                            9
No. 37693-1-III
State v. Warnock


175 Wn. App. at 786. He also specified that the event would last for fifteen minutes,

media would be present, and an audience of over 150 people would attend.

       Governor Christine Gregoire’s executive scheduler discovered Robert Locke’s

electronic communications. The alarmed scheduler took the threat seriously, since the

communications occurred after a recent shooting of an Arizona Congresswoman. The

Washington State Patrol (WSP) investigated the communications and deemed the e-mail

a serious threat to harm the governor. When WSP contacted an individual matching

Locke’s description, the man identified himself as Locke and proclaimed: “‘Yeah, I

know why you’re here. . . . I figured you guys would be contacting me.’” State v. Locke,

175 Wn. App. at 787 (alteration in original). Locke explained that he sent the electronic

communications out of anger, and that, during Governor Gregoire’s previous role as the

attorney general, the attorney general’s office failed to investigate Locke’s complaint that

an employer deprived him of two paychecks. Locke also expressed ire about walking

three miles to physical therapy while in pain due to a back condition, which condition

caused him to be unable to work. Locke profusely apologized, to the WSP, for the

intimidation and claimed he had no intention of implementing the threats. Locke added

that he knew about the recent Arizona shooting.

       The State charged Robert Locke with one count of making threats against the

governor or her family. The jury convicted Locke of the one count. The Court of

Appeals affirmed.

                                            10
No. 37693-1-III
State v. Warnock


       On appeal, Robert Locke argued that insufficient evidence established that he

made a true threat against Governor Christine Gregoire. This court concluded that at

least one electronic communication, but not all, e-mail constituted a true threat. The first

e-mail instead constituted Locke’s expression of indignation over a personal grievance

with the State. Although “crude and upsetting,” the first communication comprised

“hyperbolic political speech, predicting threatening personal consequences from the

State’s policies.” State v. Locke, 175 Wn. App. at 791. The second e-mail expressed

more than a desire that the governor’s policies will lead to horrible consequences. This e-

mail unequivocally expressed that the Governor should be killed. The third e-mail

requesting an appointment for a public killing escalated the violent tone of the messages

and elevated the second communication to a true threat. The request objectively

expressed the desire for an execution, irrespective of Locke’s subjective intent.

       The Court of Appeals emphasized the current national political climate that

entailed a shooting at an Arizona political gathering. This court also highlighted that

Locke lacked a preexisting relationship with the governor and the lack of such

relationship might cause her to take his communications seriously. The governor’s staff

and the WSP took the threats seriously.

       The Locke court concluded that the evidence demonstrated:

              a rapid-fire e-mail sequence of increasing specificity and menace. If
       anything, the short intervals between the e-mails suggest a troubling


                                             11
No. 37693-1-III
State v. Warnock


       explosiveness lying behind them. That message would be taken seriously
       be a reasonable person.

State v. Locke, 175 Wn. App. at 793.

       In State v. Kohonen, 192 Wn. App. 567, 580 (2016), the juvenile court found J.K.

guilty of cyberstalking. While in eighth grade, a classmate of J.K., S.G., reported her

behavior to a teacher, resulting in J.K.’s suspension from school. Two years later, when

reminded of the suspension, J.K. posted two tweets on the social media platform, Twitter.

J.K.’s first tweet read, “‘Tbh [To be honest] I still want to punch you in the throat even

tho [sic] it was 2 years ago.’” State v. Kohonen, 192 Wn. App. 567, 571 (2016). The

second tweet read, “‘#[S.G.]mustdie.’” State v. Kohonen, 192 Wn. App. at 571. S.G’s

friend, I.R., notified J.K. of the tweets. S.G. felt angry and embarrassed, since she knew

other people would see the posts, due to J.K.’s profile being viewable to the public. S.G.,

though not frightened, notified school authorities of the tweets.

       On appeal in State v. Kohonen, this court reversed J.K.’s conviction, while

concluding that the text of her tweets did not constitute true threats. This court drew

comparisons from State v. Locke, finding the statement “#[S.G.]mustdie” analogous to

“Gregoiremustdie.” State v. Kohonen, 192 Wn. App. at 579. Apparently, those issuing

fake threats of death do not place a space between “must” and “die.” Since J.K.’s tweets

merely expressed a desire for violence, the tweets did not amount to a true threat. The

court highlighted that J.K. posted the alleged threats on Twitter, a platform which J.K.


                                             12
No. 37693-1-III
State v. Warnock


and her peers used to express their feelings, thoughts, and reactions. This court counted

the reactions of the students who perceived the tweets, including S.G. The court wrote

that J.K.’s tweets were:

              hyperbolic expressions of frustration, and that is precisely how they
       were received. A reasonable person in J.K.’s position would not have
       anticipated a different reception.

State v. Kohonen, 192 Wn. App. at 583.

       Unlike e-mails in Locke and the tweets in Kohonen, Apollo Warnock’s electronic

communications to Mica Cato did not contain hyperbolic expressions of desire. Rather,

Warnock expressed an intent to kill Cato, stating, “ill fucking murder you over my moms

legacy. . . ha ha just kidding. . . not,” in one e-mail. CP at 4 (alteration in original).

Thus, in his only attempt at humor, Warnock immediately added that he was not kidding.

He later wrote: “im going to kill you.” CP at 10. In the worst of the e-mail, Warnock

told Cato that he “will fucking take you, josh your kid, my dog right to the gates of

heaven with mom.” CP at 6. As in Locke, Warnock’s electronic communications to Cato

escalated in intensity.

       Apollo Warnock and Mica Cato, unlike Robert Locke and Governor Christine

Gregoire, maintained a relationship before Warnock’s threats. Warnock had previously

assaulted Cato and had a reputation for being unpredictable. As a result, Cato’s

preexisting relationship with Warnock contributed to her expectation of implementing his

threat, including garnering a friend to perform the task.

                                               13
No. 37693-1-III
State v. Warnock


       Apollo Warnock intended Mica Cato to receive his e-mails. Thus, her actual

reaction provides a guide for what a reasonable reaction under the circumstances would

have been, as well as what a reasonable speaker would have foreseen. State v. Kohonen,

192 Wn. App. 567, 580 (2016). After receiving Warnock’s first two e-mails, which

threatened to murder her over their mother’s legacy and take her, her son, and his dog to

the pearly gates, Cato responded. She told Warnock that she took his threats seriously,

requested that he not contact her again, and informed him that she would not live in fear

of him any longer. The following morning, after receiving an additional three e-mails

from Warnock, Cato contacted the jail for assistance and cooperated with law

enforcement in its investigation of the matter. Finally, at trial, Cato’s hands visibly shook

while holding and reviewing the printouts of Warnock’s e-mails. The reaction of Cato

contrasts with the response of S.G. in Kohonen, who testified that she felt angry and

embarrassed, but not scared or convinced that J.K. would execute her threat.

       Apollo Warnock maintains that he could not have reasonably foreseen that Mica

Cato would interpret his threats as serious because he could not post bail and leave jail at

the time he sent Cato the e-mails. This argument fails, however, to recognize that he

could eventually post bail or that a friend fulfill the threat.

       Apollo Warnock posits that his emotional volatility resulting from his mother’s

death and his otherwise normal communications with Mica Cato establish that his speech

arose from frustration. Nevertheless, frustration is not a defense if Warnock should have

                                               14
No. 37693-1-III
State v. Warnock


reasonably expected the listener to take the threat seriously. Furthermore, viewing the

evidence in the light most favorable to the State, Warnock’s elevated emotional state

harms his position since the increased frustration could prompt violence.

       Finally, Apollo Warnock asserts that the trial court’s finding that Mica Cato did

not have a reasonable fear of his threats as to the harassment charge establishes that the

evidence could not prove that he made a true threat. Nevertheless, a true threat need not

invoke a reasonable fear from the victim. The State need only show that a reasonable

speaker would foresee that Warnock’s statements would be interpreted as a serious

expression of intent to harm or kill Cato.

                      Objective Standard and Statutory Construction

       Apollo Warnock contends that Washington courts’ imposition of an objective

standard as to whether speech constitutes a true threat breaches the First Amendment.

Warnock notes that other jurisdictions require proof that the defendant subjectively

intended to induce fear of serious harm or death. He raises this issue to preserve it in the

event the United States Supreme Court accepts review of the question. We take

Warnock’s argument as one that the First Amendment compels the court to apply a

subjective standard as to whether the speaker expected the recipient to experience

harassment, intimidation, or torment. Based on Washington precedent, we reject the

argument.



                                             15
No. 37693-1-III
State v. Warnock


       As already noted, Washington adopted an objective test to determine whether

speech constitutes a true threat. “A true threat is a statement made in a context or under

such circumstances wherein a reasonable person would foresee that the statement would

be interpreted . . . as a serious expression of intention to inflict bodily harm upon or to

take the life of another person.” State v. Kilburn, 151 Wn.2d 36, 43-44 (2004) (alteration

in original) (internal quotation marks omitted). Under this standard, the trier of fact

assesses the threat under an objective standard that focuses on the speaker. State v.

Kilburn, 151 Wn.2d at 43-44. Washington’s standard is not unique, as many jurisdictions

employ an objective test for determining a true threat. State v. Kilburn, 151 Wn.2d at 46.

       In State v. Trey M., 186 Wn.2d 884, 892-93, 383 P.3d 474 (2016), our high court

reaffirmed that Washington’s objective standard satisfies the requirements of the First

Amendment. The Trey M. court refused to abandon precedent by employing a subjective

intent true threat standard. The court concluded that the United States Supreme Court in

Virginia v. Black, 538 U.S. 343 (2003) did not hold that an “‘intent to intimidate’”

requirement must be imposed in all cases to avoid a First Amendment violation. State v.

Trey M., 186 Wn.2d at 900.

                                Overbreadth and Vagueness

       Apollo Warnock asserts that RCW 9.61.260 is constitutionally overbroad and

vague. We agree with Warnock that one of the prongs of the statute is unconstitutional.

RCW 9.61.260 criminalizes cyberstalking with the intent to “harass, intimidate, torment,

                                              16
No. 37693-1-III
State v. Warnock


or embarrass any other person.” This court previously concluded that RCW 9.61.260’s

criminalization of speech made with the intent to embarrass others to be

unconstitutionally overbroad. State v. Mireles, 16 Wn. App. 2d 641, 654-55, 482 P.3d

942 (2021). Nevertheless, Warnock’s trial court found Warnock to have harassed,

intimidated and tormented Mica Cato. The trial court did not rely on the word

“embarrass” when convicting Warnock. Based on precedent, as analyzed below, we

reject the constitutional challenge to the remaining three prongs of RCW 9.61.260

applied by the trial court.

                                        Overbreadth

       Apollo Warnock maintains that RCW 9.61.260 is overbroad insofar as it

criminalizes communications made with the intent to embarrass or harass. As already

indicated, the trial court did not base its decision on embarrassment, so we do not address

this half of Warnock’s argument.

       A law is overbroad if it “sweeps within its prohibitions” a substantial amount of

constitutionally protected conduct. State v. Immelt, 173 Wn.2d 1, 6, 267 P.3d 305

(2011); City of Tacoma v. Luvene, 118 Wn.2d 826, 839, 827 P.2d 1374 (1992). The court

will overturn a statute or ordinance if the court cannot place a sufficiently limiting

construction on a standardless sweep of legislation. City of Tacoma v. Luvene, 118

Wn.2d 826, 840 (1992). “Application of the overbreadth doctrine is strong medicine, . . .

and should be employed by a court sparingly and only as a last resort.” State v. Halstien,

                                             17
No. 37693-1-III
State v. Warnock


122 Wn.2d 109, 122, 857 P.2d 270 (1993). A litigant holds standing to challenge a

statute as facially overbroad even if the First Amendment does not protect his or her own

conduct that breaches the statute. State v. Mireles, 16 Wn. App. 2d 641, 649 (2021).

       In considering whether a statute is overbroad, this court first determines whether

the enactment prohibits a substantial amount of protected speech. City of Seattle v. Huff,

111 Wn.2d 923, 925, 767 P.2d 572 (1989). A criminal statute requires scrutiny and may

be facially invalid if it renders unlawful a substantial amount of constitutionally protected

conduct even if it has a legitimate limited application. Houston v. Hill, 482 U.S. 451,

459, 107 S. Ct. 2502, 96 L. Ed. 2d 398 (1987); City of Seattle v. Huff, 111 Wn.2d 923,

925 (1989). If a statute is facially invalid, this court must determine whether the

regulation is constitutionally permitted nonetheless. City of Seattle v. Huff, 111 Wn.2d at

926.

       The forum of the speech determines whether the government may constitutionally

regulate the speech. State v. Mireles, 16 Wn. App. 2d 641, 649-50 (2021). If the law

regulates speech within a public forum, the limitation must be “‘content-neutral, and

narrowly tailored to serve a significant government interest, and leave open ample

alternative channels of communication.’” City of Seattle v. Huff, 111 Wn.2d 923, 926

(1989) (quoting Bering v. Share, 106 Wn.2d 212, 222, 721 P.2d 918 (1986)). If the law

regulates speech in a private forum, the State may regulate the speech as long as the

distinctions drawn in the statute are reasonable in light of the purpose served by the

                                             18
No. 37693-1-III
State v. Warnock


forum and are viewpoint-neutral. City of Seattle v. Huff, 111 Wn.2d at 926; City of

Seattle v. Eze, 111 Wn.2d 22, 32, 759 P.2d 366 (1988)).

       In State v. Mireles, 16 Wn. App. 2d 641 (2021), this court considered an

overbreadth challenge of RCW 9.61.260, the cyberstalking statute. In upholding the

three prongs of the cyberstalking statute, the Court of Appeals analogized to RCW

9.61.230, which statute governs telephonic harassment and has been repeatedly upheld as

constitutional. State v. Alphonse, 147 Wn. App. 891, 906, 197 P.3d 1211 (2008); State v.

Alexander, 76 Wn. App. 830, 832, 888 P.2d 175 (1995); State v. Dyson, 74 Wn. App.

237, 239, 872 P.2d 1115 (1994). We agree with the analysis in State v. Mireles.

       This court, in State v. Mireles, held that the cyberstalking statute criminalizes

private electronic communications to the same extent that the telephonic harassment

statute criminalizes communication within its scope. 16 Wn. App. 2d 641, 652. In City

of Seattle v. Huff, 111 Wn.2d 923, 928 (1989), our high court denied the overbreadth

challenge to a City of Seattle telephonic harassment ordinance, which ordinance used

identical language to the Washington’s telephonic harassment statute. The Supreme

Court concluded that the statute drew reasonable distinctions in light of the purpose of the

nonpublic forum and the statute was viewpoint neutral. For these same reasons, the

Mireles court found “the cyberstalking statute applied to the private forum to be

constitutional.” State v. Mireles, 16 Wn. App. 2d at 652.



                                             19
No. 37693-1-III
State v. Warnock


       The Mireles court observed that the cyberstalking statute also regulates speech in

the public forum since the Internet has become the modern public square. Packingham v.

North Carolina, ___U.S.___, 137 S. Ct. 1730, 1737, 198 L. Ed. 2d 273 (2017); State v.

Mireles, 16 Wn. App. 2d 641, 652 (2021). Thus, the court questioned whether RCW

9.61.260 regulates, with overbreadth, speech in the public forum. This court concluded

that the statute’s intent requirement sufficiently limited its reach to conduct and that it

“punishes not the content of speech, but rather the selection of a victim and directing the

speech in such a way as to cause a specific harm to them.” State v. Mireles, 16 Wn. App.

2d at 654.

       The court, in State v. Mireles, noted that State v. Talley, 122 Wn.2d 192, 205-06,

858 P.2d 217 (1993), Virginia v. Black, 538 U.S. 343, 362 (2003), and State v. Dyson, 74

Wn. App. 237, 244 (1994) declare that the government has a compelling interest in

preventing the harm caused by harassment and intimidation.

               While none of the cases specifically consider the “intent to torment”
       in their overbreadth analysis, the outcome would be the same. The intent is
       the same. The selection of the victim is the same. The harm is at least as
       great as that of harassment or intimidation.

State v. Mireles, 16 Wn. App. 2d at 654 (emphasis added). This court concluded torment

to be more severe conduct than intimidation or harassment, based on the three terms’

ordinary definitions found in Webster’s Dictionary. State v. Mireles, 16 Wn. App. 2d at

654 n.5.


                                              20
No. 37693-1-III
State v. Warnock


       Apollo Warnock argues that, contrary to the Mireles court’s holding, RCW

9.61.260’s intent element does not necessarily save the statute from being overbroad,

citing City of Bellevue v. Lorang, 140 Wn.2d 19, 28-29, 992 P.2d 496 (2000). Lorang,

however, is distinguishable, because the ordinance at issue reached religious speech,

which speech the First Amendment affords strong protection. RCW 9.61.260 does not

cover religious speech.

                                        Vagueness

       Apollo Warnock argues that RCW 9.61.260 is unconstitutionally vague because of

the statute’s use of the nebulous terms “harass,” “injury,” and “property.” To repeat, the

statute declares, in pertinent part:

             (1) A person is guilty of cyberstalking if he or she, with intent to
       harass, intimidate, torment, or embarrass any other person, and under
       circumstances not constituting telephone harassment, makes an electronic
       communication to such other person or a third party:
             ....
             (c) Threatening to inflict injury on the person or property of the
       person called or any member of his or her family or household.

(Emphasis added.) Warnock asserts that, since the statute does not define any of these

three terms, a reader encounters uncertainty as to what the words mean and what conduct

the statute precludes. The State responds that none of the challenged terms render RCW

9.61.260 vague particularly since the courts, like laypeople, use dictionary definitions to

define the terms. We agree with the State.



                                             21
No. 37693-1-III
State v. Warnock


       The due process clauses of the Fifth and Fourteenth Amendments require that

statutes afford citizens a fair warning of prohibited conduct. State v. Murray, 190 Wn.2d

727, 736, 416 P.3d 1225 (2018). A statute is unconstitutionally vague if: (1) it fails to

define the offense with sufficient precision that a person of ordinary intelligence can

understand it, or (2) it does not provide standards sufficiently specific to prevent arbitrary

enforcement. State v. Duncalf, 177 Wn.2d 289, 296-97, 300 P.3d 352 (2013); State v.

Eckblad, 152 Wn.2d 515, 518, 98 P.3d 1184 (2004). This court is “especially cautious in

the interpretation of vague statutes when First Amendment interests are implicated.” City

of Bellevue v. Lorang, 140 Wn.2d 19, 31 (2000). The party challenging a statute’s

constitutionality carries the burden of proving the law to be unconstitutional beyond a

reasonable doubt. City of Spokane v. Douglass, 115 Wn.2d 171, 177, 795 P.2d 693

(1990).

       Despite a prohibition against vagueness:

               It is not necessary that a person be able to predict with complete
       certainty the exact point at which his or her actions would qualify as
       prohibited. Instead, as long as “a person of reasonable understanding is
       [not] required to guess at the meaning of the statute,” “notwithstanding
       some possible areas of disagreement, the ordinance is sufficiently definite.”

State v. Murray, 190 Wn.2d 727, 736 (2018) (quoting State v. Duncalf, 177 Wn.2d 289,

297 (2013) and City of Spokane v. Douglass, 115 Wn.2d at 179). A statute is not

unconstitutionally vague because it fails to define some terms. In re Personal Restraint

of Troupe, 4 Wn. App. 2d 715, 723, 423 P.3d 878 (2018). Instead, we give those terms

                                             22
No. 37693-1-III
State v. Warnock


their plain and ordinary dictionary definitions. In re Personal Restraint of Troupe, 4 Wn.

App. 2d 715, 723 (2018). This last principle defeats Apollo Warnock’s challenge.

       As to the enforcement requirement, the due process clause forbids laws containing

no standards and allowing decision-makers to “subjectively decide what conduct the

statute proscribes.” In re Personal Restraint of Troupe, 4 Wn. App. 2d at 723.

Nevertheless, a statute’s invitation for a subjective evaluation to determine its violation

does not render the statute unconstitutional. In re Personal Restraint of Troupe, 4 Wn.

App. 2d at 723. The statute must invite an inordinate amount of discretion. In re

Personal Restraint of Troupe, 4 Wn. App. 2d at 723.

       In City of Seattle v. Huff, 111 Wn.2d 923 (1989), the Washington Supreme Court

held that a City of Seattle telephonic harassment ordinance, which ordinance prohibited

speech through the phone with the intent to harass, intimidate, torment, or embarrass

another person, was not unconstitutionally vague. The city ordinance used language

identical to the telephonic harassment statute, RCW 9.61.230, signifying that RCW

9.61.230 is not unconstitutionally vague. As recognized by State v. Mireles, RCW

9.61.230 mirrors the cyberstalking statute, RCW 9.61.260. As a result, RCW 9.61.260 is

not unconstitutionally vague for the same reasons RCW 9.61.230 is not.

       The term “harass” is “narrowly defined so that persons of common intelligence

can ascertain when their intent falls within the ordinance’s prohibitions. City of Seattle v.

Huff, 111 Wn.2d at 929. Further, RCW 9.61.260 “provides adequate notice to persons of

                                             23
No. 37693-1-III
State v. Warnock


common understanding as to the specific intent, the type of threat, and the person(s) to

whom the threat must be directed.” City of Seattle v. Huff, 111 Wn.2d at 930. Thus, the

statute provides adequate standards that prevent arbitrary enforcement.

       The terms “injury” and “property” are also sufficiently concrete. Warnock only

argues that RCW 9.61.260 flunks constitutional muster because the statute fails to define

the two words. Again, we give undefined words in statutes their ordinary meaning, such

that RCW 9.61.260 is not vague. In re Personal Restraint of Troupe, 4 Wn. App. 2d 715,

723 (2018).

                                     CONCLUSION

       We affirm Apollo Warnock’s cyberstalking conviction.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                             _________________________________
                                             Fearing, J.

WE CONCUR:


______________________________
Siddoway, A.C.J.


______________________________
Staab, J.

                                            24